Citation Nr: 1426461	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to November 17, 2011.  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss since November 17, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1965 to December 1969 and from February 1972 to August 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for bilateral hearing loss, rated noncompensable, effective March 15, 2010.  An April 2013 rating decision granted an increased (10 percent) rating, effective November 17, 2011.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2014; a transcript of the hearing is associated with the claims file.  

At the April 2014 hearing, the Veteran raised a claim for TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such is not a separate claim, but a part of the claim on appeal.  [The Board notes that a claim for TDIU appears to have been previously raised in April 2010, prior to the grant of service connection for any disabilities, and was not addressed by the RO.]  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regards to the Veteran's claim for an increased rating for bilateral hearing loss, he was last afforded a VA examination in September 2010 (although there is a VA audiology consult report with audiometric findings in November 2011).  At the April 2014 hearing, the Veteran testified that his bilateral hearing loss has worsened since the prior VA examination.  As such, VA is required to afford a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim.  

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  The Board also notes that at the April 2014, the Veteran raised the matter of entitlement to an increased rating for his service-connected right hand disability.  This issue is inextricably intertwined with the TDIU claim, and appellate consideration of TDIU is deferred pending resolution of the increased rating right hand disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Finally, any additional, pertinent VA treatment records should either be made accessible in an electronic file or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for TDIU and an increased rating for his service-connected right hand disability.  

2. Obtain all VA and private treatment records related to the Veteran's bilateral hearing loss and right hand disability and associate those records with the claims file.  

3. Notify the Veteran he may submit lay or medical evidence addressing the nature, symptoms and severity of his right hand and bilateral hearing loss disabilities and the impact of the conditions on his ability to work.  The Veteran should be given a reasonable period of time to respond.  

4. After the above development has been completed, schedule the Veteran for an examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder should be made available to the examiner for review.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss in his or her final report and the impact of such on his employability.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.  

A complete rationale for all opinions expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

5. Schedule the Veteran for an appropriate VA examination to determine current nature and severity of his service-connected bilateral hearing loss.  The claims folder should be made available to the examiner for review.   

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's right hand disability in his or her final report and the impact of such on his employability.  

In doing so, identify all orthopedic, neurologic and/or scar residuals.  

In addition, in addressing the functional effects of the Veteran's right hand disability on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his right hand disability

A complete rationale for all opinions expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

6. Then adjudicate whether higher and/or separate ratings are warranted for the Veteran's right hand disability.  Thereafter readjudicate his bilateral hearing loss claims and consider whether TDIU is warranted.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

